PER CURIAM
Commonwealth Land Title Insurance Company ("Commonwealth") appeals from the grant of summary judgment in favor of Frank J. Miceli, Individually and as Trustee of the Frank Miceli Revocable Trust dated October 18, 2006; Unknown Beneficiaries of the Frank Miceli Revocable Trust dated October 18, 2006; Miceli Homes, Inc.; Miceli Development Company; Miceli Holding Company; Miceli Masterwork Homes, Inc. and Masterwork Homes, Inc. d/b/a/ Miceli Custom Homes (collectively "Miceli") and the corresponding denial of Commonwealth's motion for summary judgment in this action against Miceli to recover damages resulting from indemnifying and defending Commonwealth's insured homeowners and their lenders. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the Judgment pursuant to Rule 84.16(b).